PER CURIAM: *
Sadruddin Momin petitions this court to review the decision of the Board of Immigration Appeals (BIA) denying relief on his application for asylum and withholding of removal. As to his asylum application, Momin challenges the BIA’s determination that his application was untimely under 8 U.S.C. § 1158(a)(2). This court lacks jurisdiction to review the BIA’s determination that Momin’s asylum application was untimely. 8 U.S.C. § 1158(a)(3).
Momin argues that the BIA erred in denying his application for withholding of removal. Substantial evidence supports the BIA’s determination that Momin has not met his burden to establish an entitlement to withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002); 8 C.F.R. § 208.16(b).
Momin’s petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.